Citation Nr: 0526173	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder disability as a result of surgery performed by 
VA in February 2002. 

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1979 to January 
1980.

This appeal arises from a March 2003 rating decision of the 
Chicago, Illinois Regional Office (RO).

The veteran raised the additional issue of entitlement to 
service connection for hepatitis C in June 2005; however, as 
this issue has not been developed or certified on appeal, it 
is referred to the RO for appropriate consideration.

The issue of entitlement to service connection for a right 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  In February 2002, the veteran was hospitalized at a VA 
facility and he underwent right shoulder surgery.

3.  The veteran's arthrofibrosis (post total right shoulder 
arthroplasty) was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or by an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for arthrofibrosis (post total right 
shoulder arthroplasty) have not been met.  38 U.S.C.A. § 1151 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran entered the Hines VA medical facility in February 
2002 with a history of right shoulder Bankart repair and 
proximal humerus fracture.  Despite conservative measures, 
the right shoulder had progressively grown more painful, 
resulting in the decision to perform a total right shoulder 
arthroplasty.  The preoperative and postoperative diagnosis 
was right glenohumeral arthritis.  

An informed consent form dated in February 2002 indicates 
that the veteran was scheduled for non-emergency surgery 
consisting of an arthrotomy of the right shoulder.  It was 
noted that the nature and purpose of the operation, possible 
alternative methods of treatment, risks involved, and 
potential complications had been fully explained to the 
veteran.  The veteran acknowledged that no guarantees had 
been made to him concerning the results of the operation.  
The veteran signed the informed consent indicating that he 
understood the nature of the proposed procedure, the 
attendant risks, the expected results, and he thereby 
requested that such procedure be performed.

A September 2002 VA physician statement indicates that the 
veteran had chronic right shoulder pain since 1985, status 
post dislocation.  The veteran underwent a right shoulder 
arthroplasty in February 2002 for right shoulder arthritis 
with pain.  The veteran had persistent postoperative pain.  
The veteran had last worked in 1998 as a mechanic and truck 
driver.  It was opined that it was unlikely that the veteran 
would be able to return to work in his previous vocation.

On VA examination in October 2002, it was noted that a VA 
orthopedic specialist had reviewed all of the evidence of 
record.  The diagnosis was arthrofibrosis, post total right 
shoulder arthroplasty in February 2002 by VA.  The physician 
opined that the veteran's current disability was definitely 
related to his total shoulder arthroplasty.  Arthrofibrosis 
was a known complication of total shoulder arthroplasty.  
There was loss of range of motion and more pain since the 
operation.  It was as likely as not that current disability 
was related to the total shoulder replacement.  It was noted 
that further treatment was needed to determine whether or not 
the endpoint for this disability was permanent.  It was 
opined that it was at least as likely as not that current 
disability was made worse (although whether worsening was 
permanent could not be determined for several years) by the 
VA surgery, but this was a known complication of this type of 
surgery.  There was no evidence to substantiate a claim that 
disability resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or any similar instance of 
fault on the part of VA personnel or was the result of an 
event that was not reasonably foreseeable.  

The veteran testified in August 2005 that he had 
progressively worsening symptoms related to right shoulder 
disability; that the veteran had been told prior to surgery 
in February 2002 that he would be pain-free (T-7); that he 
suffered from increased pain, discomfort, and a "frozen 
right shoulder joint"; that the wrong replacement part had 
been placed in the reconstructed shoulder; and he stated that 
right shoulder disability was worse since the February 2002 
surgery due to VA's negligence.

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 in August 2002.  Section 1151 provides in pertinent 
part as follows:

(a) Compensation under this chapter. . .shall be awarded for 
a qualifying additional disability. . .of a veteran in the 
same manner as if such additional disability. . .were 
service[]connected.  For purposes of this section, a 
disability. . .is a qualifying additional disability. . .if 
the disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability. . .was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

The Board acknowledges that the VA physician in October 2002 
found that the veteran's post surgical arthrofibrosis was 
definitely related to the February 2002 surgery and that 
current disability was made worse by the VA surgery.  
Nonetheless, the VA examiner's opinion is not enough to 
warrant compensation under section 1151.  As the law states, 
the proximate cause of the additional disability must be one 
of the identified causes in 38 U.S.C.A. § 1151(a)(1)(A) or 38 
U.S.C.A. § 1151(a)(1)(B).

In applying the law to the facts in this case, the Board 
finds no indication in the record of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
veteran's surgical treatment.  For these findings, the Board 
relies on the October 2002 VA opinion that concluded that 
there was no evidence to substantiate a claim that any 
disability resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or any similar instance of 
fault on the part of VA medical personnel, or was the result 
of an event that was not reasonably foreseeable.  In fact, 
the VA examiner further noted that arthrofibrosis was a known 
complication of total shoulder arthroplasty.   The examiner's 
conclusion is uncontradicted by the record.  In other words, 
there is no evidence that refutes the statement as to the 
degree of care taken by those who operated on the veteran or 
about whether such an event was foreseeable.

The Board also notes the veteran's testimony that he was told 
prior to the February 2002 surgery that he would be pain-
free.  In this regard, the Board notes that the veteran 
signed an informed consent prior to the surgery that fully 
informed and explained the nature of the proposed procedure 
to him as well as the risks involved and the potential 
complications from surgery.  The consent form further 
indicated that the veteran had acknowledged that no 
guarantees had been made to him concerning the results of the 
operation.

Consequently, the Board finds that, upon consideration of the 
entire record, including the October 2002 medical opinion and 
the absence of evidence suggesting a different conclusion, 
the preponderance of the evidence is against the claim.  The 
criteria for an award of compensation benefits for 
arthrofibrosis under 38 U.S.C.A. § 1151 have not been met.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in September 2002 as well as a 
statement of the case in January 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records to 
include the February 2002 hospital records have been 
obtained.  The veteran also appeared and presented testimony 
at an August 2005 videoconference hearing before the Board.  
As a result, the Board finds that all necessary evidence has 
been obtained in support of the veteran's appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA examination was 
conducted in October 2002 to include an opinion relative to 
the veteran's section 1151 claim.  As a result, the evidence 
of record is adequate to fully and fairly evaluate the 
veteran's appeal under 38 C.F.R. § 3.159 without affording 
the veteran another examination.  As another examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in September 2002 prior to the initial unfavorable AOJ 
decision in March 2003.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder disability as a result of surgery performed by 
VA in February 2002 is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim of entitlement to service connection for disability 
of the right foot.

By rating decision in March 2005, entitlement to service 
connection for a disability of the right foot was denied.  
The veteran submitted a timely notice of disagreement with 
the rating decision denying service connection for a right 
foot disability in June 2005.  See 38 C.F.R. § 20.201 (2004).  
The RO, therefore, must provide the veteran with a statement 
of the case dealing with the additional issue of entitlement 
to service connection for a right foot disability.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  (When an NOD is 
filed, the Board should remand, rather than refer the issue 
to the RO for the issuance of a statement of the case.)  In 
addition, the RO should clarify with the veteran whether he 
wishes to pursue a claim of entitlement to service connection 
for a right ankle disability based on the June 2005 
statement.

Accordingly, the case is REMANDED for the following action:

With regard to the March 2005 rating 
decision denying entitlement to service 
connection for a right foot disability, 
the veteran should be provided with a 
statement of the case which conforms with 
the requirements of 38 U.S.C.A. § 7105(d) 
(1).  In particular, the statement of the 
case should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  In addition, the RO 
should contact the veteran and determine 
whether he elects to pursue a claim of 
service connection for a right ankle 
disability.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


